Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Civil Action No. 17-cv-00210-RBJ

 LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
          Plaintiff,
 v.
 KNIGHTS OF COLUMBUS,
 DAVID J. KAUTTER, IN HIS OFFICIAL CAPACITY AS (ACTING) COMMISSIONER OF
 THE INTERNAL REVENUE SERVICE,

          Defendants.

 KNIGHTS OF COLUMBUS,
          Counterclaim Plaintiff,
 v.
 LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
 LEONARD S. LABRIOLA, WEBSINC.COM, INC., STEPHEN S. MICHLIK,
 JONATHAN S. MICHLIK, AND TERRY A. CLARK,
          Counterclaim Defendants.

      DEFENDANT/COUNTER-PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
              AND PERMANENT INJUNCTION ON COUNTERCLAIM

          Defendant/Counter-Plaintiff Knights of Columbus (“K of C”) moves for summary

 judgment against all counter-defendants on K of C’s counterclaims for trademark infringement

 under 15 U.S.C. § 1114, false designation of origin under 15 U.S.C. § 1125(a), cybersquatting

 under 15 U.S.C. § 1125(d), and common law trademark infringement. K of C requests a permanent

 injunction prohibiting further infringement by the counter-defendants and requiring them to

 transfer all the infringing domain names, particularly the highly web-visible infringing domain of

 KOFCKnights.org, to K of C. Moreover, UKnight’s continued willful use of K of C’s intellectual


                                                     1
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 2 of 14




 property, especially after an admonition by the Court to the lead counter-defendant in February

 2018, implicates statutory damages under 15 U.S.C. § 1117(d) and attorney fees and costs under

 15 U.S.C. § 1117(a). If the Court concludes that these requested remedies are warranted to further

 the ends of justice, the issue should be addressed at a later time, subject to a separate hearing and

 briefing schedule after the Court rules on the present motion.

 I.       Statement of Undisputed Facts

          The counter-defendants have never answered the Counterclaim [ECF No. 101]. After the

 Court, on March 20, 2018, denied their motion to dismiss the Counterclaim [ECF No. 118], they

 had until April 3, 2018 to answer it. They failed to do so, and their answer deadline never was

 stayed or extended. They have thus admitted the factual allegations of the Counterclaim other than

 those relating to the amount of damages. See Fed. R. Civ. P. 8(b)(6). In any case, there can be no

 genuine dispute about the facts that follow.

          Since as early as 1884, K of C has continuously used the word marks

 KNIGHTS OF COLUMBUS and K OF C and a design mark consisting of

 its official emblem depicted in Figure 1 (“Emblem”) (collectively, the

 “Marks”) to identify itself and its insurance and charitable services.
                                                                                       Figure 1

 [Counterclaim ¶ 41.] The Marks are inherently distinctive and widely recognized by the general

 consuming public as designations of source for K of C and its services. [Id. ¶¶ 41-43.] In addition

 to extensive common law rights, K of C owns federal trademark registrations for the word marks

 KNIGHTS OF COLUMBUS® and K OF C® and for the Emblem. [Id. ¶¶ 35-38.] K of C’s official

 website at KOFC.org, where the Marks are used extensively, receives thousands of visitors per

 day. [Id. ¶¶ 30-31.]


                                                      2
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 3 of 14




          Having been in continuous use for at least five years since registration, each of the Marks

 has become incontestable under 15 U.S.C. § 1065. [Id. ¶ 40.] Accordingly, registration of the

 Marks serves as “conclusive evidence” of the Marks’ validity, K of C’s ownership, and K of C’s

 exclusive right to use the Marks in commerce. See 15 U.S.C. § 1115(b).

          K of C expressly forbids use of its Marks without permission. Members, including

 insurance agents, may use the Marks only to promote K of C’s financial products and services,

 and not for any other personal or financial reason. [Counterclaim ¶¶ 50-52.] Subordinate units (i.e.,

 councils and assemblies) may use the Marks “to promote charitable, fundraising, or civic activity,”

 but never “to promote any private business interest, personal gain, or political cause.” [Id. ¶ 53-

 55.] Councils and agents may retain third-party vendors to create products that identify the council,

 agent, or K of C itself. For example, a council could authorize a vendor to print flyers bearing the

 Emblem to promote a council-sponsored fundraiser. The key is that the Marks be used as a source

 identifier for K of C, not for the vendor. [See id. ¶ 56.]

          Despite two cease-and-desist letters from K of C, the Counterclaim, and this Court’s

 warning,1 the counter-defendants continue to use the Marks to promote their website business. [See

 generally id. ¶¶ 57-95.] Each counter-defendant is responsible for these infringing activities. [Id.

 ¶¶ 12-14.]




 1
   Counter-defendant Leonard Labriola represented to the Court at a hearing on February 6, 2018
 that UKnight had ceased using the Marks “[w]ithin one hour of being told to.” [Exhibit A, Feb. 6,
 2018 Hr’g Tr. at 76:20.] In fact, UKnight had not then and has not now ceased using the Marks.
 The Court warned Mr. Labriola at that hearing: “If he didn’t take them down, he’s in trouble, and
 he ought to know that. He can never say he wasn’t warned today. If he didn’t take them down, he’s
 in trouble.” [Id. at 78:1-4.]
                                                        3
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 4 of 14




    UKnight’s primary website still is located at KOFCKnights.org. Counter-defendant

     WebsInc.com, Inc. (“WebsInc”), a company owned by counter-defendant Stephen Michlik, is

     the registered owner of this domain. [Id. ¶ 59.]

    UKnight’s marketing presentations on KOFCKnights.org still feature the Marks, particularly

     the Emblem, on page after page, and falsely refer to UKnight as “The Comprehensive Web

     Solution for All Knights of Columbus Councils.” [Exhibit B.]2

    UKnight’s council websites feature a “UKnight Market Center,” where third-party businesses

     pay a fee to UKnight to advertise on the site. The Market Center appears beneath a page header

     featuring the Emblem and the KNIGHTS OF COLUMBUS® mark. [E.g., Exhibit C.]

    UKnight’s agent sites use the KNIGHTS OF COLUMBUS® mark next to the phrase

     “Protecting Your Family for Life,” which is a Colorado state trademark that UKnight

     registered for “life insurance” and “financial products” even though UKnight does not sell

     these. [E.g., Exhibit D.] The phrase is clearly a play on YOUR SHIELD FOR LIFE®, another

     K of C mark, and an attempt to blur the lines between UKnight and K of C.

    In addition to KOFCKnights.org, WebsInc and UKnight still own 13 of the 34 infringing

     domain names identified in Counterclaim ¶¶ 86-88.3




 2
   Ex. B is an excerpt of http://kofcknights.org/Training/UKnightCouncilBenefitsFeatures.pdf.
 See also http://www.kofcknights.org/Training/UKnightDDFeaturesBenefits.pdf and
 http://www.kofcknights.org/MCMsite/UKnightMarketCenterGuide.pdf.
 3
     WebsInc still owns KOFCKnights.org, KOFCassembly2266.org, KOFC11937.org,
 KOFC13408.org, and KOFC8895.org; and UKnight still owns KOFCmarloweagency.com,
 KOFCsticeagency.com, KOFChuardagency.com, KOFCtnagency.com, KOFC13174.org,
 rocKOFC.com, KOFC6966.org, KOFC5237.org, and KOFC13221.org (“Infringing Domains”).
                                                        4
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 5 of 14




 II.      K of C Is Entitled to Summary Judgment on Its Counterclaims for Trademark
          Infringement, False Designation of Origin, and Cybersquatting.

          A. Trademark Infringement and False Designation of Origin (First, Second, and
             Fifth Counterclaims)

          Trademark infringement under § 32 of the Lanham Act and false designation of origin

 under § 43(a) of the Lanham Act “have virtually identical elements and are properly addressed

 together.” Greenway Nutrients, Inc. v. Blackburn, 33 F. Supp. 3d 1224, 1257 (D. Colo. 2014)

 (citation omitted). To prevail on either claim, K of C must show “(1) that the plaintiff has a

 protectable interest in the mark, (2) that the defendant has used an identical or similar mark in

 commerce, and (3) that the defendant’s use is likely to confuse consumers.” 1-800 Contacts, Inc.

 v. Lens.com, Inc., 722 F.3d 1229, 1242 (10th Cir. 2013). Common law trademark infringement has

 the same three elements. See Donchez v. Coors Brewing Co., 392 F.3d 1211, 1219 (10th Cir. 2004).

          The first two prongs are simple to resolve. Plainly, K of C has a protectable interest in the

 Marks. K of C has used its inherently distinctive Marks since 1884 to identify its goods and

 services. Since the Marks are incontestable, they are also presumed to be distinctive, and K of C’s

 right to use them is exclusive. Beer Nuts, Inc. v. Clover Club Foods Co., 805 F.2d 920, 924 (10th

 Cir. 1986). And UKnight is using the identical Marks to promote its website business, not only

 without K of C’s authorization but in the face of this Court’s instruction to desist.

          The third prong is whether UKnight’s use “is likely to cause consumer confusion.” 1-800

 Contacts, 722 F.3d at 1238. “The public’s belief that the mark’s owner sponsored or otherwise

 approved the use of the trademark satisfies the confusion requirement.” Dallas Cowboys

 Cheerleaders, Inc. v. Pussycat Cinema, Ltd., 604 F.2d 200, 204-05 (2d Cir. 1979). Likelihood of

 confusion is “amenable to summary judgment in appropriate circumstances.” Hornady Mfg. Co.


                                                       5
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 6 of 14




 v. Doubletap, Inc., 746 F.3d 995, 1001 (10th Cir. 2014); see Steak n Shake Enters., Inc. v. Globex

 Co., 110 F. Supp. 3d 1057, 1077 (D. Colo. 2015) (summary judgment and permanent injunction

 for plaintiff on trademark infringement claims against former franchisee), aff’d, 659 F. App’x 506

 (10th Cir. 2016); 6 McCarthy on Trademarks and Unfair Competition § 32:121 (5th ed.).

          In the Tenth Circuit, likelihood of confusion is evaluated under the six King of the

 Mountain factors. See 1-800 Contacts, 722 F.3d at 1239 (citing King of the Mountain Sports, Inc.

 v. Chrysler Corp., 185 F.3d 1084, 1090 (10th Cir. 1999)). These factors warrant summary

 judgment for K of C because UKnight uses the Marks to false imply sponsorship by or affiliation

 with K of C.

          Factor 1: Similarity between marks: “[T]he similarity of the marks factor constitutes the

 heart of [the] analysis,” King of the Mountain, 185 F.3d at 1090, and UKnight is using identical

 marks to promote its own services. See Australian Gold, Inc. v. Hatfield, 436 F.3d 1228, 1240

 (10th Cir. 2006) (where trademarked terms were identical, similarity factor “weighed heavily in

 favor of Plaintiffs”).

          Factor 2: UKnight’s intent in adopting the Marks: Using K of C-formative domain names

 like KOFCKnights.org, branding itself “The Comprehensive Web Solution for All Knights of

 Columbus Councils,” and using the Marks in connection with the UKnight Market Centers are all

 a deliberate effort by UKnight to profit from a perceived association with K of C. See Beer Nuts,

 805 F.2d at 927-28 (inferring intent from similarity of marks). “Proof that a defendant chose a

 mark with the intent of copying the plaintiff’s mark may, standing alone, justify an inference of

 likelihood of confusion.” Sally Beauty Co. v. Beautyco, Inc., 304 F.3d 964, 973 (10th Cir. 2002)

 (emphasis added). And UKnight’s continued use of the Marks after receiving two cease-and-desist


                                                     6
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 7 of 14




 letters, the Counterclaim, and this Court’s clear warning, “by its very nature, constitutes trademark

 infringement.” Steak n Shake, 110 F. Supp. 3d at 1077.

          Factor 3: Actual confusion: “Actual confusion in the marketplace is often considered the

 best evidence of likelihood of confusion.” Universal Money Ctrs., Inc. v. Am. Tel. & Tel. Co., 22

 F.3d 1527, 1534 (10th Cir. 1994). There has been actual confusion among councils, members, and

 donors about UKnight’s affiliation (or lack thereof) with K of C. For example:

              In 2013 UKnight created a “Shadow Site” (a blank website template at

               KOFCKnights.org) for the Texas State Council of the Knights of Columbus, even

               though that council maintains a separate website and never retained UKnight. A council

               officer instructed UKnight to delete the Shadow Site and noted, “It is already causing

               confusion as the Texas State Council offices have received calls regarding the

               unauthorized website from members and non-members of [K of C].” [Exhibit E.]

              In October 2014, a third-party donor seeking to donate to K of C erroneously contacted

               UKnight for donation instructions. [Exhibit F.]

              In February 2015, a local council officer contacted UKnight to complain about an

               unauthorized Shadow Site for that council and also wrote, “I would expect you’d be a

               .com if it’s a pay for service. The .org gives the impression that it’s an approved

               offshoot from KofC.org . . . .” [Exhibit G.]

              In October 2015, UKnight sent a mass email to councils about managing their

               membership lists, including councils who had never signed up for UKnight’s services.

               The email gave the impression of having originated with K of C, resulting in inquiries

               and complaints to the K of C home office in Connecticut. [Exhibit H.]


                                                        7
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 8 of 14




          Factor 4: Manner of marketing: UKnight and K of C target the same set of consumers,

 namely those K of C members who, through their councils or as insurance agents, purchase

 UKnight’s web services. [Second Am. Compl. ¶ 11 (UKnight was formed to “serve the specific

 needs of [K of C]”); id. ¶ 57 (K of C is UKnight’s “exclusive focus”).] “If similar marks are used

 on goods or services that are marketed to the same prospective purchasers, the likelihood of

 confusion is greater.” Vail Assocs., Inc. v. Vend-Tel-Co., 516 F.3d 853, 881 (10th Cir. 2008).

          Factor 5: Consumer care: Although it may be relevant in confusion-of-source cases, “[t]his

 factor rarely reduces the risk of sponsorship confusion” and so has little relevance in a confusion-

 of-sponsorship case like this one. King of the Mountain, 185 F.3d at 1092. On balance, therefore,

 this factor is neutral.

          Factor 6: Strength of the Marks: “The stronger a trademark, the more likely that

 encroachment upon it will lead to sponsorship confusion.” King of the Mountain, 185 F.3d at 1093

 (quotation omitted). Courts evaluate both conceptual strength, i.e., the distinctiveness of the mark,

 and commercial strength, i.e., “the marketplace recognition value of the mark.” Id. (quoting

 McCarthy, supra, § 11:83) (internal quotation marks omitted). K of C’s Marks are strong on both

 accounts: K of C is the only person with federal registrations for KNIGHTS OF COLUMBUS®

 and K OF C®; there are no similar marks; and the Marks are widely known to identify K of C.

 [Counterclaim ¶ 126.]

          In sum, five of the King of the Mountain factors strongly favor K of C, and one is neutral.

 No factor favors the counter-defendants. Based on the undisputed facts, K of C is entitled to

 summary judgment against the counter-defendants on its first, second, and fifth counterclaims.




                                                      8
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 9 of 14




          B. Cybersquatting (Fourth Counterclaim)

          The Anti-Cybersquatting Protection Act (“ACPA”), 15 U.S.C. § 1125(d), forbids

 cybersquatting, “the bad faith, abusive registration and use of the distinctive trademarks of others

 as Internet domain names, with the intent to profit from the goodwill associated with those

 trademarks.” Am. Acad. of Husband-Coached Childbirth v. Thomas, 2010 WL 5184779, at *4 (D.

 Colo. 2010) (quotation omitted). For K of C to prevail, it must show that (1) the K OF C® mark

 was distinctive at the time the Infringing Domains were registered, (2) the Infringing Domains are

 identical or confusingly similar to this mark, and (3) WebsInc and UKnight used or registered the

 domain names with a bad faith intent to profit. Utah Lighthouse Ministry v. Found. for Apologetic

 Info. & Research, 527 F.3d 1045, 1057 (10th Cir. 2008).

          The first two elements are clearly met. K OF C® is inherently distinctive, and the Infringing

 Domains are confusingly similar. These domains take the word “KOFC” and simply add other

 words indicative of the Knights of Columbus, such as “Knights,” a Council number, or an Agent

 surname. As this Court has observed, “[a] defendant in a trademark infringement or unfair

 competition case cannot prevail by simply adding a word to the one it shares with the plaintiff.”

 CrossFit, Inc. v. 5280 Realty, Inc., 157 F. Supp. 3d 954, 958 (D. Colo. 2016) (domain name

 5280crossfit.com was confusingly similar to plaintiff’s CROSSFIT mark); see also Omega S.A. v.

 Omega Eng’g, Inc., 228 F. Supp. 2d 112, 127 (D. Conn. 2002) (domain names omegatime.com

 and omegawatch.com were confusingly similar to watch company’s OMEGA mark); 5 McCarthy

 on Trademarks and Unfair Competition § 25A:51 (5th ed.) (addition of generic or descriptive

 matter to mark in domain name “will usually not prevent a finding of confusing similarity”).




                                                       9
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 10 of 14




          On the third prong, “[t]he ACPA lists nine nonexclusive factors to assist the court in

 determining whether the use of a trademark involves a bad faith intent to profit.” CrossFit, 157 F.

 Supp. 3d at 959 (citing 15 U.S.C. § 1125(d)(1)(B)(i)); see also Morrison & Foerster, LLP v. Wick,

 94 F. Supp. 2d 1125, 1131 (D. Colo. 2000). While statutory factors (VI) and (VII) may favor the

 counter-defendants – they have not offered to sell the Infringing Domains to K of C and did not

 supply false contact information to domain registrars – the remaining seven factors

 overwhelmingly favor K of C:

          (I)      The counter-defendants have no trademark or other intellectual property rights to

                   K OF C® or to any other word used in the Infringing Domains;

          (II)     Rather than use their own legal or trade names – UKnight, LiST, or WebsInc – the

                   counter-defendants registered domain names that use “KOFC” and “Knights”;

          (III)    The counter-defendants had no prior use of the Infringing Domains in connection

                   with the bona fide offering of web services;

          (IV)     The counter-defendants are using the infringing domains and the content of the sites

                   to promote their website business, not for a noncommercial or fair use such as

                   “comparative advertising, comment, criticism, parody, [or] news reporting,”

                   CrossFit, 157 F. Supp. 3d at 960 (quotation omitted);

          (V)      The extensive use of the Marks on the sites associated with the Infringing Domains

                   creates a likelihood of confusion as to the source, sponsorship, affiliation, or

                   endorsement of the site by K of C;

          (VIII) In addition to KOFCKnights.org, WebsInc and UKnight continue to own at least

                   13 Infringing Domains; and


                                                        10
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 11 of 14




          (IX)     K OF C® is inherently distinctive and uniquely identifies the Knights of Columbus,

                   which is why the counter-defendants chose it for the Infringing Domains.

 See 15 U.S.C. § 1125(d)(1)(B)(i).

          Because the statutory factors favor K of C and the uncontested facts plainly demonstrate

 the counter-defendants’ bad faith in registering the Infringing Domains, K of C is entitled to

 summary judgment on its ACPA claim. Omega S.A., 228 F. Supp. 2d at 119 (citing cases granting

 summary judgment on behalf of trademark owners against cybersquatters); see, e.g., Audi AG v.

 D’Amato, 381 F. Supp. 2d 644, 667 (E.D. Mich. 2005) (granting summary judgment for trademark

 owner on ACPA claim where “six of the nine factors demonstrating bad faith [were] present”),

 aff’d, 469 F.3d 534 (6th Cir. 2006).

 III.     This Court Should Grant K of C a Permanent Injunction Prohibiting Continued
          Infringement by UKnight and Requiring Transfer of the Infringing Domains.

          “A permanent injunction is the usual and normal remedy once trademark infringement has

 been found in a final judgment.” 5 McCarthy on Trademarks and Unfair Competition § 30:1 (5th

 ed.); see 15 U.S.C. § 1116(a). Also, “[t]he ACPA permits a court to ‘order the forfeiture or

 cancellation of the domain name or the transfer of the domain name to the owner of the mark.’”

 Morrison & Foerster, 94 F. Supp. 2d at 1134 (quoting 15 U.S.C. § 1125(d)(1)(C)).

          K of C meets the fourfold test for a permanent injunction. See Steak n Shake, 110 F. Supp.

 3d at 1077-78. First, K of C has established actual success on the merits of its counterclaims.

 Second, because the counter-defendants are using the identical Marks without authorization and

 in light of the actual confusion this has caused, irreparable harm to K of C’s Marks, goodwill,

 reputation, and business has occurred and will occur if the counter-defendants are not permanently

 enjoined from using the Marks and Infringing Domains. [See Exs. E-H; Counterclaim ¶¶ 113, 120,

                                                       11
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 12 of 14




 143, 148.] Third, the threatened injury to K of C far outweighs any harm to the counter-defendants,

 who have no right to use the Marks or the Infringing Domains to promote their website business.

 Finally, the issuance of a permanent injunction will not adversely affect the public interest, and

 instead will further the public interest by ending the counter-defendants’ unauthorized and

 confusing use of the Marks and Infringing Domains. See id. at 1078; Morrison & Foerster, 94 F.

 Supp. 2d at 1134.

          K of C requests the following relief: (1) an order permanently enjoining the counter-

 defendants, and any person or entity associated with them, from using the Marks and any words

 or symbols confusingly similar to the Marks in commerce for any purpose not specifically

 authorized in writing by K of C; and from registering, owning, or using any domain name that

 includes the words “KNIGHTSOFCOLUMBUS”, “KOFC”, or any confusingly similar word or

 phrase; and (2) an order directing the counter-defendants to forfeit their interests in the Infringing

 Domains and transfer, at their own cost, the Infringing Domains to K of C, and permanently

 enjoining the counter-defendants, and any person or entity associated with them, from taking any

 action to prevent or hinder K of C from obtaining these domain names. Compare Permanent

 Injunction entered in Steak n Shake, No. 13-cv-01751-RM-CBS, ECF No. 106 (D. Colo. June 23,

 2015); Morrison & Foerster, 94 F. Supp. 2d at 1134.

 IV.      Conclusion

          K of C asks the Court to enter summary judgment against the counter-defendants on K of

 C’s counterclaims for trademark infringement under 15 U.S.C. § 1114, false designation of origin




                                                      12
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 13 of 14




 under 15 U.S.C. § 1125(a), cybersquatting under 15 U.S.C. § 1125(d), and common law trademark

 infringement; and to enter the permanent injunction described in Part III above.

          K of C also requests an award of statutory damages under 15 U.S.C. § 1117(d) for the

 counter-defendants’ violations of the ACPA, and of attorney fees and costs under 15 U.S.C. §

 1117(a) for UKnight’s “deliberate” and “willful” infringement of the Marks, to the extent the Court

 concludes that such remedies further the ends of justice. United Phosphorus, Ltd. v. Midland

 Fumigant, Inc., 205 F.3d 1219, 1232 (10th Cir. 2000). K of C asks the Court to schedule a separate

 hearing and set a briefing schedule to resolve the damages, fees, and costs issues. See Steak n

 Shake, 110 F. Supp. 3d at 1077 (similar procedure).

          Respectfully submitted on January 10, 2019.

  s/ Ian Speir                                 s/ Edward A. Gleason
  L. Martin Nussbaum                           Edward A. Gleason
  Ian Speir                                    Joy T. Allen Woller
  NUSSBAUM SPEIR PLLC                          Hermine Kallman
  90 S. Cascade Ave., Suite 400                LEWIS ROCA ROTHGERBER CHRISTIE LLP
  Colorado Springs, CO 80903                   90 S. Cascade Ave., Suite 1100
  (719) 357-4447                               Colorado Springs, CO 80903
  Email: martin@nussbaumspeir.com,             (719) 386-3000
  ian@nussbaumspeir.com                        Email: egleason@lrrc.com, jwoller@lrrc.com,
                                               hkallman@lrrc.com

 Attorneys for Defendant / Counter-Plaintiff Knights of Columbus




                                                     13
 4822-2438-2852, v. 6
Case 1:17-cv-00210-RBJ Document 148 Filed 01/10/19 USDC Colorado Page 14 of 14




                                    CERTIFICATE OF SERVICE

       On January 10, 2019, I filed this with the Clerk of the Court using the CM/ECF System,
 and emailed it to:

          Mr. Leonard S. Labriola
          leonard.labriola@uknight.org

          Mr. Stephen S. Michlik
          steve.michlik@gmail.com

          Mr. Jonathan S. Michlik
          jonathanmichlik44@gmail.com

          Mr. Terry A. Clark
          terry.clark@uknight.org

                                                  s/ Ian Speir
                                                  Ian Speir




                                                 14
 4822-2438-2852, v. 6
